Citation Nr: 1027677	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  10-05 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to special monthly pension.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from November 1950 to November 
1953.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In February 2010, the Veteran submitted a substantive appeal to 
the Board via VA Form 9, requesting to testify at the local RO 
office before a Veterans Law Judge. See 38 C.F.R. § 20.700 
(2009).

The RO certified the Veteran's claim to the Board before he was 
scheduled for his requested hearing.  Due process considerations 
mandate that the Board may not proceed with review of the claim 
on appeal without affording the claimant an opportunity for the 
requested hearing.  Therefore, a remand is required for the 
scheduling of a travel board hearing.  See 38 U.S.C.A. § 7107(b) 
(West 2002); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing at the 
RO, in
 accordance with the procedures set forth at 38 C.F.R. § 
20.700(a), 20.704(a).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

